Name: Commission Decision No 824/83/ECSC of 8 April 1983 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-04-09

 Avis juridique important|31983S0824Commission Decision No 824/83/ECSC of 8 April 1983 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries Official Journal L 091 , 09/04/1983 P. 0007 - 0009 Spanish special edition: Chapter 13 Volume 14 P. 0030 Portuguese special edition Chapter 13 Volume 14 P. 0030 *****COMMISSION DECISION No 824/83/ECSC of 8 April 1983 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first and second paragraphs of Article 95 thereof, Whereas certain measures the Commission has taken relating to prices on the common market in steel will still be in force in 1983; whereas in addition the Commission has established by Decision No 1831/81/ECSC (1), as last amended by Decision No 1696/82/ECSC (2), a system of quotas in order to balance supply and demand for certain iron and steel products; whereas the governments of certain third countries have assured the Commission of their cooperation in this respect; whereas by Decision No 527/78/ECSC (3), as last amended by Decision No 836/82/ECSC (4), the Commission has withdrawn the right of Community undertakings to align on offers of certain iron and steel products originating in these third countries; Whereas the arrangements made with certain countries have been extended to cover 1983; whereas Decision No 527/78/ECSC must therefore be extended to 31 December 1983; Having consulted the Consultative Committee, and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 1. Decision No 527/78/ECSC is hereby extended to 31 December 1983. 2. The Annex to Decision No 527/78/ECSC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 180, 1. 7. 1981, p. 1. (2) OJ No L 191, 1. 7. 1982, p. 1. (3) OJ No L 73, 15. 3. 1978, p. 16. (4) OJ No L 95, 8. 4. 1982, p. 24. ANNEX The ban on alignment introduced by this Decision covers the terms offered by undertakings situated in the following countries: 1. REPUBLIC OF AUSTRIA 2. REPUBLIC OF FINLAND 3. KINGDOM OF NORWAY as regards the iron and steel products for which the Commission has fixed base prices (1), with the exception of ferro-manganese falling within subheading 73.02 A I of the Common Customs Tariff (2); 4. KINGDOM OF SWEDEN as regards the iron and steel products for which the Commission has fixed base prices, with the exception of ferro-manganese falling within subheading 73.02 A I of the Common Customs Tariff; 5. REPUBLIC OF KOREA as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed in heading Nos 73.06 to 73.13 inclusive, except for the following subheadings: 73.15 A I b) 2, 73.15 A V b) I, 73.15 B I b) 2 bb), cc), dd), and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33; 6. COMMONWEALTH OF AUSTRALIA as regards ECSC products falling within the following statistical subdivision of the NIMEXE (3): 1.2.3.4.5.6 // 73.06-10 73.06-20 73.06-30 73.07-12 73.07-21 73.07-24 73.08-01 73.08-03 73.08-05 73.08-07 73.08-21 73.08-25 73.08-29 73.08-41 73.08-45 73.08-49 73.09-00 73.10-11 73.10-13 73.10-16 // 73.10-18 73.10-42 73.11-11 73.11-12 73.11-14 73.11-16 73.11-19 73.11-41 73.11-50 73.12-11 73.12-19 73.12-21 73.12-51 73.12-71 73.13-11 73.13-16 73.13-17 73.13-19 73.13-21 73.13-23 // 73.13-26 73.13-32 73.13-34 73.13-36 73.13-43 73.13-45 73.13-47 73.13-49 73.13-50 73.13-64 73.13-65 73.13-67 73.13-68 73.13-72 73.13-74 73.13-76 73.13-78 73.13-79 73.13-82 73.13-84 // 73.13-86 73.13-87 73.13-88 73.13-89 73.13-92 73.61-20 73.62-10 73.62-30 73.63-29 73.63-72 73.64-28 73.64-72 73.65-21 73.65-23 73.65-25 73.65-55 73.65-70 73.65-81 73.71-21 73.71-23 // 73.71-24 73.71-29 73.71-53 73.72-11 73.72-13 73.72-19 73.72-33 73.72-39 73.73-23 73.73-25 73.73-26 73.73-29 73.73-33 73.73-35 73.73-36 73.73-39 73.73-72 73.74-21 73.74-23 73.74-29 // 73.74-72 73.75-11 73.75-19 73.75-23 73.75-33 73.75-43 73.75-63 73.75-73 73.75-79 73.75-83 73.75-84 73.75-89 73.16-14 73.16-16 73.16-17 73.16-20 73.16-40 73.16-51 ordinary steels come under heading Nos 73.06 to 73.13 inclusive and 73.16; fine carbon steels and steel alloys come under heading Nos 73.61 to 73.75 inclusive; semi-finished products come under heading Nos 73.06, 73.07, 73.61 and 73.71; 7. PEOPLE'S REPUBLIC OF BULGARIA 8. CZECHOSLOVAK SOCIALIST REPUBLIC 9. HUNGARIAN PEOPLE'S REPUBLIC 10. POLISH PEOPLE'S REPUBLIC as regards the ECSC iron and steel products coming under the Common Customs Tariff heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33; 11. SOCIALIST REPUBLIC OF ROMANIA as regards the ECSC iron and steel products coming under Common Customs Tariff heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive, 73.16, and 73.15, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B 1 b) 2 bb), cc) dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. (1) OJ No L 321, 17. 11. 1982, p. 1. (2) OJ No L 318, 15. 11. 1982, p. 282. (3) OJ No L 366, 27. 12. 1982, p. 374.